Exhibit (lll)

CLEVELAND-CLIFFS INC

Amendment No. 2

to

Long-Term Incentive Program Participant Grant and Agreements

for

John S. Brinzo

This Amendment No. 2 is executed as of the date set forth below by
Cleveland-Cliffs Inc (the “Company”);

WITNESSETH:

WHEREAS, effective May 8, 2000, Cleveland Cliffs Inc (the “Company”) established
the Cleveland-Cliffs Inc Long-Term Incentive Plan (the “Incentive Plan”) in
order to attract and retain executives and other key employees of the Company
and its subsidiaries and to align their interests directly with the interests of
the shareholders of the Company by increasing the Company’s long-term value and
exceeding the performance of peer companies; and

WHEREAS, in conjunction with the Incentive Plan, the Company entered into
Long-Term Incentive Plan Participant Grant and Agreements (“Participant Grants”)
with certain eligible employees, including John S. Brinzo (“Brinzo”), for the
2004 year (the “Brinzo 2004 Participant Grant”), the 2005 year (the “Brinzo 2005
Participant Grant”) and the 2006 year (the “Brinzo 2006 Participant Grant)
(collectively, the “Brinzo Participant Grants”); and

WHEREAS, by amendment dated September 18, 2006, made pursuant to Section 5.7 of
the Participant Grants, the Company amended the Participant Grants to clarify
the vesting of the Performance Shares and Retention Units granted thereunder;
and

 



--------------------------------------------------------------------------------

WHEREAS, the Company desires to amend the language of Amendment Number 1,
effective September 1, 2006, in order to correct an error in reference to
certain of the Participant Grants;

NOW, THEREFORE, pursuant to Section 5.7 of the Participant Grants, Amendment
Number 1 is hereby amended, effective September 1, 2006, to change the
introductory language in item 4 as follows:

“(4) Section 3.5 of Brinzo’s 2005 and 2006 Participant Grants are hereby amended
by the addition of a new sentence at the end of each such Section to read as
follows:”

IN WITNESS WHEREOF, the Company by its appropriate officer, duly authorized, has
executed this Amendment No. 2 as of this 23rd day of March, 2007.

 

CLEVELAND-CLIFFS INC By:  

/s/ Joseph A. Carrabba